DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mentis (US 2016/0210411 A1 – hereinafter Mentis).
	Regarding claim 1, Mentis discloses a medical image output control device that outputs multiple medical images (Fig. 1), the device comprising a hardware processor that controls not to display supplementary information attached to a medical image among the medical images in displaying of a moving image based on the medical images (Fig. 1; [0097]; [0107] – a hardware processor, as ‘a processor’ described at [0022], controls not to display annotations, which are supplementary information attached to a currently displayed medical image among the medical images of a moving images, in response to ‘clear’ commands).
Regarding claim 2, Mentis also discloses the medical images are multiple frame images that form the moving image (Fig. 1; [0103]-[0104] – the medical images are multiple frame images that form a video items selected for display), and the hardware processor controls not to display the supplementary information attached to a part of the frame images among supplementary information attached to the frame images (Fig. 1; [0097]; [0107] – the hardware processor controls not to display annotations, which are supplementary information attached to a currently displayed medical image among the medical images of a moving images, in response to ‘clear’ commands – the annotations are supplementary information attached to a part of the frame images as described at least at [0076] as dynamic graphic annotations).
Regarding claim 3, Mentis also discloses the hardware processor controls not to display supplementary information attached to consecutive frame images among the frame images, a number of the consecutive frame images being ten or less (Fig. 1; [0097]; [0107] – the hardware processor controls not to display dynamic annotations, attached to a video segment comprising one or more frame images as described at least at [0076], when the segment comprises one or up to ten frames).
Regarding claim 4, Mentis also discloses the hardware processor attaches supplementary information to at least one of the medical images ([0074]-[0075] – the processor creates and attaches annotations to at least one image of the video file), and the hardware processor controls not to display the supplementary information that is attached by the hardware processor among the supplementary information attached to the medical image (Fig. 1; [0097]; [0107] – the hardware processor controls not to display annotations attached to a currently displayed medical image among annotations attached to the medical images of a moving images, in response to ‘clear’ commands).
Regarding claim 5, Mentis also discloses the hardware processor does not perform controling not to display common supplementary information that is attached to all the medical images (Fig. 1; [0097]; [0107] – the hardware processor does not perform controling not to display static annotations common to all the medical images of a moving images, i.e. static annotations as described at least at [0076], in case the ‘clear’ command is not issued).
Regarding claim 6, Mentis also discloses the hardware processor obtains the medical images from a modality ([0025] – obtaining the medical images from an endoscopic camera) that generates the medical images and attaches supplementary information to at least a part of the medical images ([0074]-[0075]), and the hardware processor does not perform controlling not to display multiple pieces of the supplementary information attached by the modality among supplementary information attached to the obtained medical images (Fig. 1; [0097]; [0107] – the hardware processor does not perform controlling not to display annotations in case ‘clear’ commands are not issued).
Regarding claim 8, Mentis also discloses the hardware processor controls to display the moving image for which the hardware processor controls not to display the supplementary information attached to the medical image among the medical images, or the hardware processor generates a moving image file for which the hardware processor controls not to display the supplementary information attached to the medical image among the medical images, and transmits the generated moving image file to another device (Fig. 1; [0097]; [0107] – the hardware processor controls displaying the moving image without annotations, i.e. not to display annotations attached to at least the currently displayed medical image among all the medical images of the moving images in response to the ‘clear’ command).
Regarding claim 9, Mentis also discloses in outputting a single medical image among the medical images as a still image, the hardware processor controls to display, in the still image, supplementary information that is attached to the single medical image ([0101]-[0104]; [0106] – selecting ‘image snapshot’ to display still images from the video as further described at least at [0098] and not giving any ‘clear’ command), and in outputting the medical images that include the single medical image as the moving image, the hardware processor controls not to display the supplementary information ([0101]-[0104]; [0106] – selecting ‘video snippets’ to display the video including the saved still image as further described at least at [0098] and giving a ‘clear’ command to turn off annotations).
Claim 10 is rejected for the same reason as discussed in claim 1 above in view of Mentis also disclosing a non-transitory recording medium storing a computer readable program that causes a computer of a medical image output control device to perform the recited act ([0046]-[0047]).
Claim 11 is rejected for the same reason as discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 3 above.
Claim 13 is rejected for the same reason as discussed in claim 4 above.
Claim 14 is rejected for the same reason as discussed in claim 5 above.
Claim 15 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 8 above.
Claim 18 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 19, Mentis also discloses a medical image display system that displays multiple medical images ([0042]-[0043] – a computer system that displays medical images onto one or more display screens), the system comprising: an image generator that generates the medical images ([0025] – a camera that generates live video images); a display that displays a moving image based on the medical images (Fig. 1; [0104] – a display that displays a video snippet or live video images as further described at least at [0097]); and a hardware processor that controls not to display supplementary information attached to a medical image among the medical images in displaying of the moving image by the display (Fig. 1; [0097]; [0107] – a hardware processor, as ‘a processor’ described at [0022], controls not to display annotations, which are supplementary information attached to a currently displayed medical image among the medical images of a moving images, in response to ‘clear’ commands).
Claim 20 is rejected for the same reason as discussed in claim 19 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mentis as applied to claims 1-6, 8-15, and 17-20 above, and further in view of Goede et al. (US 2006/0061595 A1 – hereinafter Goede).
Regarding claim 7, see the teachings of Mentis as discussed in claim 1 above. However, Mentis does not discloses the hardware processor selects supplementary information from among the supplementary information that is attached to the at least one of the medical images by the hardware processor, and the hardware processor controls not to display the supplementary information that is selected among the supplementary information that is input by the hardware processor.
Goede discloses a hardware processor selects supplementary information from among supplementary information that is attached to the at least one of medical images by the hardware processor ([0070]; Figs. 5A-5B – a processor of a computer selects annotations not to display), and the hardware processor controls not to display the supplementary information that is selected among the supplementary information that is input by the hardware processor ([0070]; Figs. 5A-5B – the processor  controls not display annotations that are not selected to display while displays other annotations as shown in Fig. 5B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Goede into the device taught by Mentis so that only unwanted annotations are removed from display thus enhancing the user interface of the device.
Claim 16 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484